OPINION — AG -74 Ohio St. 126.1 [74-126.1] VESTS IN THE STATE BOARD OF PUBLIC AFFAIRS THE AUTHORITY TO GRANT EASEMENT, RIGHT OF WAY, ETC., ON LANDS SET APART FOR THE USE AND BENEFIT OF VARIOUS STATE AGENCIES, 43A O.S. 32 [43A-32], 43A O.S. 33 [43A-33] OF THE NEW MENTAL HEALTH LAW DEFINES THE AUTHORITY OF THE STATE BOARD OF PUBLIC AFFAIRS AS REGARDS INSTITUTIONS WITHIN THE DEPARTMENT OF MENTAL HEALTH. SINCE THERE APPEARS TO BE COME CONFLICT IN THE PROVISIONS OF THE STATUTES QUOTED, WE SHOULD LIKE AN OPINION ON THE PROPER AUTHORITY FOR GRANTING EASEMENTS ON LANDS BELONGING TO INSTITUTIONS WITHIN THE DEPARTMENT OF MENTAL HEALTH — THE BOARD OF MENTAL HEALTH DOES NOT HAVE THE AUTHORITY TO EXECUTE EASEMENT (GAS COMPANY, UTILITIES COMPANIES, PIPE LINE) CITE: 74 Ohio St. 126.1 [74-126.1] (JAMES P. GARRETT)